United States Court of Appeals
                      For the First Circuit


No. 12-1179

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JOHN DAVIS, JR.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                              Before

                     Howard, Stahl and Lipez,
                          Circuit Judges.



     Peter B. Krupp, with whom Lurie & Krupp, LLP was on brief, for
appellant.
     Kelly Begg Lawrence, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                           May 10, 2013
            HOWARD,   Circuit   Judge.      A   jury   in   the   District   of

Massachusetts convicted the appellant, John Davis, Jr., of aiding

and abetting the making of a false claim against the United States

in connection with his 2008 federal income tax return.                 See 18

U.S.C. §§ 287, 2.     In this appeal of his conviction, Davis alleges

that the district court's aiding and abetting instruction was

incorrect    as   a   matter    of   law,   that   the      instruction   also

constructively amended the indictment in violation of the Fifth

Amendment, and that the evidence adduced at trial was insufficient

to sustain his conviction.       After careful review, we affirm.

                                      I.

            For purposes of the sufficiency claim, we recount the

facts in the light most favorable to the verdict, United States v.

Howard, 687 F.3d 13, 15 (1st Cir. 2012), deferring some details to

our analysis of the specific issues raised on appeal.                In early

2009, the Internal Revenue Service received a 2008 Form 1040

federal income tax return, filed electronically on behalf of John

Davis, Jr. of 11 Oakhurst Street, Apartment 1, in Dorchester,

Massachusetts.    The return reflected an adjusted gross income of

$2,586 earned from "bingo lottery gambling winnings," and claimed

a refund of $7,390 based on a "first-time homebuyer credit."

            Applicable to homeowners who purchased their initial

primary residences between April 8, 2008 and December 1, 2009, the

federal first-time homebuyer credit authorized a tax credit of 10%


                                     -2-
of the purchase price, up to a maximum of $7,500.           To obtain the

credit, and any refund that may result from it, the IRS required a

qualifying purchaser to submit an addendum -- Form 5405 -- with the

purchaser's federal income tax return providing additional detail

concerning the claimed credit.      Davis's Form 5405 stated that he

purchased the Dorchester apartment on March 18, 2009 for $73,900

(home purchases in 2009 were eligible to be claimed on 2008

returns).    The IRS processed the return and issued a $7,390 refund

check made payable to Davis, who cashed the check, retained $1,000

for himself, and gave the balance to an undisclosed recipient whom

he later described to investigators as his "tax preparer."

            After a more thorough review, the IRS determined that the

owner of the Dorchester apartment was not John Davis, Jr., but his

mother, Greta Davis and that the property had been purchased by

Greta long before April 8, 2008, thus precluding eligibility for

the first-time homebuyer credit.         When IRS agents subsequently

visited the appellant, he initially denied any involvement with the

filing,   intimating   that   it   had   been   submitted    without   his

knowledge.   Upon further questioning, he acknowledged that the tax

return accurately reported his personal information, that he had

provided the information to his tax preparer -- whose identity he

declined to disclose -- for the purpose of filing his tax return,

and that he had never purchased the Dorchester apartment.         He also




                                   -3-
admitted to cashing the check, keeping $1,000 for himself, and

giving the remainder to the unidentified preparer.

            Shortly thereafter, a federal grand jury in the District

of Massachusetts indicted Davis for making a false claim against

the United States, 18 U.S.C. § 287, and aiding and abetting the

same, id.     §   2.1   Following a   two-day   jury   trial,   Davis   was

convicted of aiding and abetting, for which he was sentenced to one

year of probation and ordered to pay $7,390 in restitution.             This

timely appeal ensued.

                                  II.

            The court instructed the jury as follows on the aiding

and abetting charge:

            The guilt of a defendant may also be
            established without proof that he personally
            and directly committed every act constituting
            the violation alleged. A defendant may be
            found guilty under the aiding and abetting
            statute, Title 18 of the United States Code,
            Section 2, if it is proved beyond a reasonable
            doubt that he participated in the commission
            of a crime by another. Such other person is
            commonly referred to as an "accomplice."



     1
         The indictment charged that Davis knowingly made to the IRS:

            a claim . . . knowing such claim to be false,
            fictitious and fraudulent by preparing and causing
            to be prepared, and filing and causing to be filed,
            what purported to be a 2008 federal income tax
            return Form 5405, wherein he falsely claimed the
            First Time Homebuyer Tax Credit for 11 Oakhurst
            Street, Boston, Massachusetts, a property he did
            not own and never purchased, and aided, abetted,
            counseled, commanded and procured same.

                                  -4-
          In this case, if you find beyond a reasonable
          doubt that Mr. Davis aided and abetted his tax
          preparer in submitting a material false claim
          for a first-time homebuyer tax credit to the
          Internal Revenue Service, you may find him
          guilty as a principal in the offense. Now, it
          is not enough for the government to show that
          a defendant was simply present when a crime
          was committed, or even that he knew of the
          other person’s intent to commit a criminal
          act. To be convicted of aiding and abetting,
          it is necessary that a defendant be shown to
          have in some way associated himself with the
          criminal venture, and to have willfully
          participated in it as something that he wished
          to bring about, and by his actions sought to
          make it succeed.

          An act is done "willfully" if it is done
          knowingly and intentionally and with the
          conscious purpose of doing something that the
          law forbids. Participation in every stage of
          an illegal venture is not required to be
          guilty as an accomplice; it is sufficient if
          the government proves beyond a reasonable
          doubt a defendant’s participation at some
          significant stage of the transaction.

(emphasis added).

          After deliberating for roughly ninety minutes, the jury

sent out a note with three questions, two of which are germane to

this appeal.   The first question related to the substantive charge

in the indictment:   "[a]re we deciding whether the defendant made

a false claim to the U.S. government, or are we deciding whether he

specifically and knowingly filed a false claim re:   the first time

homebuyer's credit[?]" (emphasis in original).    After discussion

with counsel, and over the government's objection, the judge

instructed the jury that Davis "would have to know at the time the


                                -5-
return was being filed that the false claim involved the first-time

homebuyer tax credit, because that's what the indictment as it is

framed alleges, and that is the false claim alleged to have been

made on the return itself."

            The jury next asked, with respect to the aiding and

abetting charge, whether Davis "[m]ust . . . have known that the

tax preparer was fraudulently filing the first-time homebuyer tax

credit specifically?"           The trial judge's initial response was

similar    to    the    view   given    for    the   substantive    charge.   In

discussion with counsel, the court observed that, "given the way

the case is indicted, again, they'd have to find that [Davis] aided

and abetted the principal with the intent of seeing that a false

claim was       filed   with   regard    to the      first-time    homebuyer tax

credit."    The government objected, arguing that the aiding and

abetting charge only required proof that Davis knew that "a false

tax return" was going to be filed.               Davis agreed with the trial

court's formulation.           The discussion concluded with the judge

rejecting the government's position.

            After a recess, however, the court changed tack, ruling

that Davis did not need to know "the particular details of the

falsity, but he has to know that it was false, it was intended to

be false, so that he shared that intent with the principal."                  The

judge relied on United States v. Garcia-Rosa, 876 F.2d 209 (1st

Cir. 1989), vacated on other grounds by Rivera-Feliciano v. United


                                         -6-
States, 498 U.S. 954 (1990), observing that "a culpable aider and

abettor need not perform the subject offense, be present when it is

performed, or be aware of the details of its execution."     After

acknowledging the defense's objection, the court answered the

jury's question as follows:

          Aiding and abetting is slightly different but,
          as I said, a derivative form of the offense.
          Here, in effect, the government is alleging
          accomplice   liability.   To  establish   that
          someone is guilty as an accomplice, one has to
          show more than mere presence or vicinity to a
          crime. One has to show even more than simple
          knowledge that somebody else was going to
          commit a crime.    Passive knowledge makes no
          difference under the circumstances.

          For you to find the defendant guilty under an
          aiding and abetting theory, you would have to
          find that he intended that a false return be
          filed; that his intent was formed prior to the
          filing of the return; that he knew that the
          form would contain a material false statement,
          or a material false claim against the
          government, but he need not know its specific
          details.    This is the difference between
          aiding and abetting under Section 2 and the
          substantive offense under Section 287. Or, as
          the First Circuit has said, "It is well
          settled that a culpable aider and abettor need
          not perform the substantive offense, be
          present when it is performed, or be aware of
          the details of its execution." But he would
          have to know that the return would be false;
          that he intended it to be filed as false; that
          he knew it would contain a material false
          statement, and that he took affirmative steps
          to accomplish that goal.

          The judge concluded by asking the jury whether his answer

was clear, to which one juror replied "no," and asked, "[s]o in

terms of a false return, would he have to know that it was

                               -7-
specifically going to be false relating to the first-time homebuyer

tax credit?"    The court answered:

           To convict the defendant under 287, the
           substantive offense, the answer is "yes."
           Under an aiding and abetting theory, he
           wouldn't have to know necessarily that it was
           going to involve the first-time homebuyer
           credit. He would have to know, however, that
           a material false statement was going to be
           made; that he would have to materially assist,
           affirmatively assist, the principal in making
           that happen.

           After less than an hour of additional deliberation, the

jury returned its verdict, acquitting Davis of the substantive

offense and convicting him of aiding and abetting.

           Following the verdict, Davis renewed a Rule 29 motion for

acquittal that he had made orally at trial.            He reiterated his

argument that the aiding and abetting instruction was erroneous

because it did not require the jury to specifically find that he

knew the tax return was false with respect to the homebuyer's

credit.   The district court denied the motion, United States v.

Davis, 828 F. Supp. 2d 405 (D. Mass. 2011), concluding that there

was "no dispute that the evidence at trial established that Davis

was a willing participant in a scheme to file a false 2008 federal

tax return."    Id. at 406.   The court's ultimate ruling was premised

on its underlying observation -- as reflected in the answer to the

jury's question -- that an accomplice is responsible for all of the

natural   and   foreseeable   consequences   flowing    from   the   common

scheme.   Id. at 409.   Thus, the court held that the conviction was

                                   -8-
proper because the evidence supported the jury's finding that Davis

shared the tax preparer's intent to file a false return and because

the reliance on the homebuyer's credit was reasonably foreseeable

to Davis.

                                    III.

            Davis makes three separate arguments on appeal.              First,

he   asserts      that   the   district    court's    aiding    and   abetting

instruction was legally incorrect.          Relatedly, he argues that the

instruction constructively amended the grand jury's indictment, in

violation of his Fifth Amendment rights.              Finally, Davis claims

that the    evidence     was   insufficient     to   support   an   aiding   and

abetting conviction.

                                     A.

            We review de novo the claim that the trial court's jury

instruction was erroneous. United States v. Godin, 534 F.3d 51, 56

(1st Cir. 2008).

            The    underlying    premise   of   Davis's    jury     instruction

argument is that the substantive crime with which he was charged

was "filing a false Form 5405 for a First Time Homebuyer Tax

Credit."     Therefore, he argues, a proper aiding and abetting

instruction would have required the jury to find that he had

specific knowledge of the filing of the homebuyer credit form.               We

disagree.




                                     -9-
           Davis was charged with aiding and abetting a violation of

18 U.S.C. § 287, the elements of which are:     1) presenting a false

or fraudulent claim against the United States; 2) presenting the

claim to an agency of the United States; and 3) knowledge that the

claim was false or fraudulent.      See United States v. Clark, 577

F.3d 273, 285 (5th Cir. 2009); see also United States v. Drape, 668

F.2d 22, 26 (1st Cir. 1982) ("Where a tax return is filed with the

'guilty, actual knowledge that it was false,' the jury may infer

the requisite intent to [violate 18 U.S.C. § 287]." (quoting United

States v. Rifen, 577 F.2d 1111, 1113 (8th Cir. 1978))). Aiding and

abetting requires proof that:       1) the substantive offense was

actually committed; 2) the defendant assisted in the commission of

that crime or caused it to be committed; and 3) the defendant

intended to assist in the commission of that crime or to cause it

to be committed.   United States v. Rodríguez-Adorno, 695 F.3d 32,

42 (1st Cir. 2012).    Moreover, as the district court correctly

observed, a "culpable aider and abetter need not perform the

substantive offense, be present when it is performed, or be aware

of the details of its execution."      Garcia-Rosa, 876 F.2d at 217.

Although Davis alleges that the substantive crime with which he is

charged is filing a false Form 5405, this in fact only represents

a detail of the execution of the actual crime that he aided and

abetted:   making or presenting a claim upon the United States

"knowing such claim to be false, fictitious or fraudulent," in


                                -10-
violation of 18 U.S.C. § 287.         The district judge was therefore

under no obligation to instruct the jury that it had to find that

he had specific knowledge of the filing of the false Form 5405 to

convict   him   of   aiding   and   abetting.    See   United   States   v.

Hernandez, 218 F.3d 58, 65 (1st Cir. 2000) (observing, in affirming

conviction for aiding and abetting drug distribution charge, that

defendant's knowledge of the particular controlled substance being

distributed is not necessary); United States v. Loder, 23 F.3d 586,

591 (1st Cir. 1994) (holding that government need not prove that

defendant was aware of all the details of the fraud to sustain a

conviction for aiding and abetting mail fraud).           The aiding and

abetting instruction given here accurately conveyed the appropriate

legal elements.

           In support of his challenge, Davis cites cases and rules

that establish the contours of a legally sufficient indictment.

E.g., Fed. R. Crim. P. 7(c) ("The indictment . . . must be a plain,

concise, and definite written statement of the essential facts

constituting the offense charged . . . ."); Hamling v. United

States, 418 U.S. 87, 117-18 (1974) (holding that statutory language

in an indictment "must be accompanied with . . . the facts and

circumstances as will inform the accused of the specific offence"

and "enable[] him to plead an acquittal or conviction in bar of

prosecution for the same offense").        But these authorities address

the sufficiency of indictments, while the instant appeal challenges


                                    -11-
the court's jury instructions. As the government suggests, Davis's

argument confuses the purposes of indictments and instructions.

The purpose of the former is to provide a defendant with adequate

notice of the charges against him, see Cola v. Reardon, 787 F.2d

681, 700 (1st Cir. 1986), while the function of the latter is to

convey to the jury the legal elements required for conviction.

Harrington v. United States, 504 F.2d 1306, 1317 (1st Cir. 1974)

The trial court need not use the precise words proposed by either

party in its instructions; it is sufficient if the principle of law

is correctly stated.          Id.

              "The function of the appellate court with respect to jury

instructions is to satisfy itself that the instructions show no

tendency to confuse or mislead the jury with respect to the

applicable principles of law."            Id.       We are so satisfied here and

find    no    error   in    the     district    court’s    aiding   and   abetting

instruction.

                                          B.

              Davis next argues that the district court's aiding and

abetting instruction constructively amended the indictment.                     "A

constructive amendment occurs when the charging terms of the

indictment are effectively altered by the prosecution or the court

after the grand jury has last passed upon them."                United States v.

Rodríguez-Rodríguez, 663 F.3d 53, 58 (1st Cir. 2011), cert. denied,

132    S.    Ct.   1592    (2012).     While    a    constructive   amendment   is


                                         -12-
prejudicial per se and requires reversal, United States v. DeCicco,

439 F.3d 36, 43 (1st Cir. 2006), we conclude that no such amendment

took place here.2

          This argument, like Davis’s instructional error claim,

depends on his underlying premise that he was charged with filing

a false homebuyer tax credit claim.         Thus, he argues, the jury

instructions allowed him to be convicted for aiding and abetting

some other "false claim," other than the one in the indictment.        As

a matter of law, this argument fails because, as we have noted

above, Davis was charged with aiding and abetting a violation of

the False Claims Act by presenting a false claim, not with "filing

a false tax credit claim."

          The argument also fails as a factual matter, as there was

no evidence presented of any other falsity in the tax return other

than the filing of the Form 5405.        Davis therefore could not have

been convicted for aiding and abetting the filing of anything

different than that alleged in the indictment.           Accordingly, no

constructive amendment was effected. Cf. Stirone v. United States,

361 U.S. 212,   218-19   (1960)   (holding that     an   indictment   was

unconstitutionally broadened where prosecution offered evidence of

two theories of liability -- interference with interstate sand



     2
       The government argues that Davis did not preserve this
objection and thus the claim should be reviewed only for plain
error. We need not resolve this issue, as Davis’s argument falls
short even upon de novo review.

                                  -13-
shipments and interference with interstate steel shipments -- but

grand jury indicted defendant only on the first theory).

                                C.

          Davis's final assertion on appeal is that the evidence at

trial was insufficient as a matter of law to support the aiding and

abetting conviction.   As noted, the district court rejected this

argument in the context of Davis's Rule 29 motion.    We review the

denial of that motion de novo, examining the evidence in the light

most favorable to the verdict to determine whether any rational

juror could have found the disputed facts beyond a reasonable

doubt.   United States v. Savarese, 686 F.3d 1, 8 (1st Cir. 2012).

          Here again, Davis's initial foray erroneously narrows the

charged crime to aiding and abetting the filing of the Form 5405.

Having already rejected that position, we assess whether the

evidence was sufficient to permit a rational juror to find that

Davis aided and abetted the tax preparer in filing a false claim.

We hold that the evidence was sufficient.

          There is no dispute that Davis's return contained a false

claim for the homebuyer tax credit to which he was not entitled.

Thus, the first element of the charged crime -- that the principal

actor committed the substantive offense -- is easily satisfied.

See Gonzalez, 570 F.3d at 28-29.

          Similarly, the evidence was sufficient to support the

other elements –- that Davis knew that his 2008 federal tax return


                               -14-
contained a false claim and that he helped the principal, the tax

preparer, file the false claim.    See Rodríguez-Adorno, 695 F.3d at

42.   The jury could have found that Davis willingly gave his name,

address, and telephone and social security numbers to the preparer,

although he refused to identify that person to law enforcement.

The jury also was aware of the odd fact that Davis had provided

only biographical information to the preparer, but no financial

information.   Davis subsequently cashed a $7,390 IRS refund check,

of which he gave all but $1,000 to the un-named preparer. Finally,

given the evidence of Davis's paltry income and the fact that his

prior years' refunds were considerably smaller than $7,390, the

jury could have inferred from his payment of the lion's share of

the 2008 refund to the preparer that the two had an arrangement

regarding the false claim.   In light of this factual record, the

verdict was supported by the evidence.

                                  IV.

           Davis's conviction is affirmed.




                                -15-